DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 10/26/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,290,737 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, e.g. U.S. Patent Application Publication Number 2010/0187658 A1 to Wei et al., teaches forming a series of masks structures for patterning an underlying layer as discussed previously in parent cases. Prior art, e.g. U.S. Patent Application Publication Number 2008/0057733 A1 to Chung et al. teaches a series of masking layers to define semiconductor columns as discussed previously in parent cases.  Prior art, e.g. U.S. U.S. Patent Application Publication Number 2010/0047720 A1 to Yoshino teaches (e.g. FIG. 4A-5B) wherein at least a portion of a first mask structure (3) or a fifth mask structure (3) not concealed by a sixth mask structure (5) are etched (¶ [0037]-[0045] wherein 4 is used to etch the target layer 2, e.g. resulting in FIG. 9A, also ¶ [0061]), as discussed previously.  However, prior art fails to reasonably teach or suggest in sufficient detail the method as claimed in claims 1, 13, and 17 as claimed.  Claims 2-12,14-16,19,20 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1, 13, and 17 as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891